THOMPSON, C.J.
The conviction for manslaughter is affirmed. In moving for a judgment of acquittal, a defendant admits the facts stated and evidence adduced, and also every conclusion favorable to the state that a jury might reasonably infer from the evidence. Hardwick v. State, 630 So.2d 1212, 1213 (Fla. 5th DCA 1994). A special standard of review of the sufficiency of the evidence applies where a conviction is wholly based on circumstantial evidence.1 *1103State v. Law, 559 So.2d 187, 188 (Fla.1989). Where the only proof of guilt is circumstantial, no matter how strongly the evidence may suggest guilt, a conviction cannot be sustained unless the evidence is inconsistent with any reasonable hypothesis of innocence. Id. Here, the evidence that was inconsistent with the defendant’s theory of innocence was that he was the only one of the six participants in the brawl who was seen with a knife, he made lunging motions toward the victim while fighting with him, and he thereafter turned and stabbed another victim upon the latter’s approach.
AFFIRMED.
SHARP, W. and PLEUS, JJ., concur.

. For purposes of appeal we assume this case is "wholly circumstantial.” See Omm v. State, *1103677 So.2d 258 (Fla.1996). When the evidence is both direct and circumstantial, it is unnecessary to apply the special standard of review applicable to circumstantial evidence cases. Pagan v. State, 27 Fla. L. Weekly S299, - So.2d -, 2002 WL 500315 (Fla. April 4, 2002),